         Case 2:20-cr-00061-RAJ-DEM Document 38 Filed 11/13/20 Page 1 of 6 PageID# 159
AO 245B (Rev. 12/03)(VAED rev. 2)Sheet 1 - Judgment in a Criminal Case



                                                                                                                             FiLED
                                           UNITED STATES DISTRICT COURT
                                                      Eastern District of Virginia
                                                                                                                          NOV 1 3 2020
                                                                 Norfolk Division

                                                                                                                   CLERK, U.S. DISTRICT COURT
                                                                                                                            NORFOLK, VA
UNITED STATES OF AMERICA


V.                                                                               Case Number:          2:20CR00061

JOHN MALCOLM BARESWILL,                                                          USM Number: 02298-509
                                                                                 Defendant's Attorney: James Broccoletti, Esquire
          Defendant.                                                             Govemment Attorney: Andrew Bosse, AUSA


                                           JUDGMENT IN A CRIMINAL CASE

     The defendant pleaded guilty to Count 1 of the Criminal Information.
     Accordingly, the defendant is adjudged guilty of the following count involving the indicated offense:


Title and Section                     Nature of Offense                                       Offense Class       Offense Ended           Count


T. 18 U.S.C.§ 844(e)                  Threat to Kill, Injure, and Intimidate, and Threat to   Felony              June 7, 2020            I
                                      Unlawfully Damage or Destroy a Building by
                                      Means of Fire




     As pronounced on November 12, 2020, the defendant is sentenced as provided in pages 2 through 6 of this Judgment.
The sentence is imposed pursuant to the Sentencing Refonn Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed.by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

     Signed this   ^day         of November, 2020.



                                                                                                                  J2,
                                                                                                       RaymondI jA.Jackson
                                                                                                       United States District Judge
         Case 2:20-cr-00061-RAJ-DEM Document 38 Filed 11/13/20 Page 2 of 6 PageID# 160Page 2 of6
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case
         Sheet 2 - Imprisonment

Case Number:                 2:20CR00061
Defendant's Name:            BARESWILL,JOHN MALCOLM



                                                               IMPRISONMENT

     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
term of TWENTY-FOUR(24) MONTHS.


     The Court makes the following recommendations to the Bureau of Prisons:

            1) The Court recommends that the defendant be incarcerated in or near the State of North Carolina.


     The defendant is remanded to the custody of the United States Marshal.




                                                                  RETURN
I have executed this judgment as follows:

Defendant delivered on                                              to

at                                                                 with a certified copy of this Judgment.




                                                                  UNITED STATES MARSHAL



                                                       By
                                                                  DEPUTY UNITED STATES MARSHAL
         Case 2:20-cr-00061-RAJ-DEM Document 38 Filed 11/13/20 Page 3 of 6 PageID# 161
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                          ^
         Sheet 3- Supervised Release


Case Number:                 2:20CR00061
Defendant's Name:            BARESWILL,JOHN MALCOLM


                                                        SUPERVISED RELEASE


   Upon release from imprisonment, the defendant shall be on supervised release for a term of TWO(2)YEARS.
   The Probation Office shall provide the defendant with a copy ofthe standard conditions and any special conditions of
supervised release.
   The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of
release from the custody of the Bureau of Prisons.
   The defendant shall not commit another federal, state or local crime.
   The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use
of a controlled substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and
periodic drug tests thereafter, as determined by the court.
   The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
  If this judgment imposes a fine or restitution obligation, it is a condition of supervised release that the defendant pay
any such fine or restitution in accordance with the Schedule of Payments set forth in the Criminal Monetary Penalties
sheet of this judgment.

                                  STANDARD CONDITIONS OF SUPERVISION
The defendant shall comply with the standard conditions that have been adopted by this court set forth below:
1) the defendant shall not leave the judicial district without the permission of the court or probation officer;
2) the defendant shall report to the probation officer and shall submit a truthful and complete written report within the
      first five days of each month;
3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the
      probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;
5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling,
      training, or other acceptable reasons;
6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or
   administer any narcotic or other controlled substance or any paraphernalia related to such substances, except as
      prescribed by a physician;
8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or
      administered;
9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any
      person convicted of a felony, unless granted pemiission to do so by the probation officer;
10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit
      confiscation of any contraband observed in plain view of the probation officer;
11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law
      enforcement officer;
12) the defendant shall not enter into any agreement to act as an infonuer for a special agent of a law enforcement
      agency without the peimission of the court;
13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the
    defendant's criminal record or personal history or characteristics and shall permit the probation officer to make such
      notifications and to confinn the defendant's compliance with such notification requirement.
        Case 2:20-cr-00061-RAJ-DEM Document 38 Filed 11/13/20 Page 4 of 6 PageID# 162
AO 245B(Rev, 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                         Page 4 of6
         Sheet 3A - Supervised Release

Case Number:                 2:20CR00061
Defendant's Name:            BARESWILL,JOHN MALCOLM


                                    SPECIAL CONDITIONS OF SUPERVISION
While on supervised release pursuant to this Judgment, the defendant shall also comply with the following additional
special conditions:


     1) As reflected in the presentence report, the defendant presents a low risk of future substance abuse, and therefore,
        the Court hereby suspends the mandatoiy condition for substance abuse testing as defined by 18 U.S.C.
        3563(a)(5). However,this does not preclude the Probation Office from administering drug tests as they deem
         appropriate.
         Case 2:20-cr-00061-RAJ-DEM Document 38 Filed 11/13/20 Page 5 of 6 PageID# 163Page 5 of6
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case
         Sheet 5 - Criminal Monetary Penalties

Case Number:                 2:20CR00061
Defendant's Name:            BARESWILL,JOHN MALCOLM


                                             CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.


                                      Count                    Assessment        Fine                Restitution

                                         1                       $100.00        $0.00                     $0.00

                                                                   $0.00        $0.00                     $0.00

TOTALS:                                                          $100.00        $0.00                     $0.00



                                                                FINES
No fines have been imposed in this case.
         Case 2:20-cr-00061-RAJ-DEM Document 38 Filed 11/13/20 Page 6 of 6 PageID# 164
AO 245B (Rev. 12/03)(VAED rev. 2)Judgment in a Criminal Case                                                             6 of6
         Sheet 6- Schedule ofPayments

Case Number;                 2:20CR00061
Defendant's Name:            BARESWILL,JOHN MALCOLM




                                                 SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment ofthe total criminal monetary penalties is due as follows:

The special assessment is due and payable immediately.

Any balance remaining unpaid on the special assessment at the inception of supervision, shall be paid by the defendant in
installments of not less than $50.00 per month, until paid in full. Said payments shall commence 60 days after defendant's
supervision begins.
Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the Federal
Bureau of Prisons' Inmate Financial Responsibility Program, are made to the Clerk of the Court.
The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
Payments shall be applied in the following order: (1) assessment (2) restitution principal (3) restitution interest (4) fine
principal (5) fine interest (6) community restitution (7) penalties and (8) costs, including cost of prosecution and court
costs.

Nothing in the court's order shall prohibit the collection of any judgment, fine, or special assessment by the United States.
